     Case 2:18-cv-10255-SJO-MRW Document 32 Filed 04/01/19 Page 1 of 3 Page ID #:485


 1
       Bethany Stevens (SBN 245672)
 2     bstevens@wscllp.com
       Amanda Walker (SBN 252380)
 3     awalker@wscllp.com
       WALKER STEVENS CANNOM LLP
 4     500 Molino Street, Suite 118
       Los Angeles, California 90013
 5     Telephone: (213) 712-9145
       Fax: (213) 403-4906
 6
       Michael Ng (SBN 237915)
 7     michael.ng@kobrekim.com
       Daniel Zaheer (SBN 237118)
 8     daniel.zaheer@kobrekim.com
       KOBRE & KIM LLP
 9     150 California Street, 19th Floor
       San Francisco, California 94111
10     Telephone: (415) 582-4800
11     (Additional Counsel on next page)
12     Attorneys for Petitioner
       Shanghai Lan Cai Asset
13     Management Co, Ltd.
14

15                             UNITED STATES DISTRICT COURT
16                           CENTRAL DISTRICT OF CALIFORNIA
17                                        WESTERN DIVISION
18
       SHANGHAI LAN CAI ASSET                         Case No. 2:18-cv-10255-SJO-MRW
19     MANAGEMENT CO, LTD.,
20                                                    NOTICE OF LODGING PROPOSED
                            Petitioner,               JUDGMENT
21

22     v.                                             Hon. S. James Otero
23     JIA YUETING,
24
                            Respondent.
25

26

27

28
       _____________________________________________________________________________________________
                                NOTICE OF LODGING PROPOSED JUDGMENT
     Case 2:18-cv-10255-SJO-MRW Document 32 Filed 04/01/19 Page 2 of 3 Page ID #:486


 1

 2     Christopher Cogburn (admitted pro hac vice)
       christopher.cogburn@kobrekim.com
 3     KOBRE & KIM LLP
       800 Third Avenue
 4     New York, New York 10022
       Telephone: (212) 488 1200
 5
       John Han (admitted pro hac vice)
 6     john.han@kobrekim.com
       KOBRE & KIM
 7     3 Garden Road
       ICBC Tower, Unit 601
 8     Central, Hong Kong SAR
       Telephone: +852 2127 3291
 9
       Attorneys for Petitioner
10     Shanghai Lan Cai Asset
       Management Co, Ltd.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                             NOTICE OF LODGING PROPOSED JUDGMENT
     Case 2:18-cv-10255-SJO-MRW Document 32 Filed 04/01/19 Page 3 of 3 Page ID #:487


 1           PLEASE TAKE NOTICE THAT, under Local Rule 5-4.4, Petitioner
 2     Shanghai Lan Cai Asset Management Co, Ltd. hereby lodges the attached Proposed
 3     Judgment following the Court’s Order Granting Petition to Confirm Arbitration
 4     Award (Dkt. No. 31), dated March 26, 2019.
 5

 6     Dated: April 1, 2019                 KOBRE & KIM LLP
 7

 8                                          By: /s/ Christopher Cogburn
 9                                          Attorneys for Petitioner Shanghai Lan Cai
10                                          Asset Management Co Ltd.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                1
                              NOTICE OF LODGING PROPOSED JUDGMENT
